Case 1:18-cv-00404-GJQ-PJG ECF No. 47-4 filed 07/26/19 PagelD.305 Page 1 of 6

EXHIBIT C
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-4 filed 07/26/19 PagelD.306 Page 2 of 6

 

Michael M. Ratliff February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al

1 mudroom. Does any officer say, "Who are you? Leave."

2 What's the first thing that's said?

3 A I don't remember. I remember him wanting to talk to his

4 daughter.

5 Q Okay. So he comes in and he says something about wanting to

6 talk to his daughter?

7 A Uh-huh.

8 Q Is that a yes?

9 A Yes.

10 QO And what did that indicate to you as far as Mr. Pollard and
11 the only female in the house?

12 A What do you mean what did that indicate?

13 Q Did that indicate that that was his daughter?

14 A I assumed, yes.

15 Q Okay. And when he said that did he sound like a concerned
16 dad?
17 A Yes.

18 Q Okay. Nothing violent about it, nothing that caused you
19 alarm to make you kind of ease your hands towards your gun,
20 right?

21 A No.

22 Q Okay. So he says something about talking to the daughter.

 

 

 

23 What response, if any, was given next? Like did an officer
24 say, "No, get out," or did something else happen?
25 A We told him just to wait.
Page 22
Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501 ©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-4 filed 07/26/19 PagelD.307 Page 3 of 6

 

Michael M. Ratliff February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al
1 Q Okay. Who told him to wait?
2 A I don't remember.
3 Q Now was it more than one officer that told him to wait or
4 just one?
5 A I don't remember.
6 Q Did they tell him to wait outside or did they just tell him
7 to wait?
8 A I believe wait outside.
9 Q Okay. Are you certain?
10 A I'm not certain, no.
11 Q Okay. Definitely heard the word "wait"?
12 A Uh-huh.
13 1) Is that a yes?
14 A Yes.
15 Q Okay. Don't know if they said to go outside, but you heard
16 "wait," correct?
17 A Comnrect.
18 Q All right. Does he say, "No, I'm not leaving"? Did he say
19 that?
20 A I don't remember.
21 Q Okay. Did he respond to the instruction to wait?
22 A I remember him trying to just walk past through Officer
23 DeKuiper and myself.
24 Q And you used the verb "walk." He didn't rush the officers,
25 did he?
Page 23

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-4 filed 07/26/19 PagelD.308 Page 4 of 6

Michael M. Ratliff
Darryle Pollard vs.

February 27, 2019
City of Muskegon Heights, et al

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Oo PY wo > 310 > 30 PP Oo

Oo Yr O Pp

oOo F 0 FF 0 F O PY

I'm sorry, you were or you weren't?

We were.

Both of you?

All three of us.

You, Pollard, and DeKuiper?

Yes.

Thrown off balance. And did you fall?

We -- we hit the house at one point.

Okay. So you hit the side of the house by -- the side of
the house where the door is at?

Yes.

You didn't hit the door but you hit the house?

Yes.

Okay. And did Mr. Pollard's body come in contact with the

house?

They all did.

Okay. So all three of you?

Right.

Okay. All three of you hit the house?
Uh-huh.

Is that a yes?

Yes.

And then what happens? Then did you all lose your balance

and go to the ground?

Then we hit the truck behind us.

Page 32

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-4 filed 07/26/19 PagelD.309 Page 5 of 6

 

Michael M. Ratliff February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al

1 Okay.

2 And then we were able to at that point secure him in cuffs.
3 And was there an effort by the officers to get him toward

4 the house?

5 No. It's just -- no.

6 Was there an effort to get him to make contact with the

7 truck by the officers?

8 No.

9 So you're saying it just kind of happened?

10 Yup.

11 Okay. In your opinion, was the force that you all hit the
12 truck with enough to put a dent in it?

13 No.

14 Okay. So it sounds almost -- it sounds kind of like a

15 pinball machine.

16 Uh-huh.

17 So you go outside, you claim you're struggling by pulling

18 his arms away, you hit the house, all three of you, then you
19 kind of ping pong off, and then you hit the truck?
20 Yes.
21 Do all three of you hit the truck or just Mr. Pollard?

22 I don't remember.
23 Okay. Did Mr. Pollard hit the truck at a minimum?
24 Yeah, probably.

25 Okay. And then is he -- is his body maintained against the

Page 33

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-4 filed 07/26/19 PagelD.310 Page 6 of 6

 

Michael M. Ratliff February 27, 2019
Darryle Pollard vs. City of Muskegon Heights, et al

1 truck while he's handcuffed or how does the handcuffing then
2 occur?

3 Yes. His body was facing the truck and then --

4 So his stomach was facing the truck?

5 Yes. Yes, sir.

6 And were officers applying pressure to keep him against the
7 truck or was he facing the truck on his own free will at

8 that point or don't you know?

9 I don't remember.
10 Okay. At the point you're at the truck any problems getting
11 him handcuffed?

12 No.

13 Okay. Who handcuffs him?

14 I did.

15 Okay. On your own?

16 Yes. Well, Officer DeKuiper was still like holding his arms
Ly assisting, but I cuffed him.

18 Okay. But he didn't pull them away from you at that point?
19 Mr. Pollard?
20 Yeah.
21 No.
22 And you were able to cuff both arms by yourself?
23 Yes.

24 And where is Edens?

295 I really don't remember.

Page 34

 

 

 

Great Lakes Shorthand, P.O. Box 2002, Grand Rapids, Michigan 49501

©

(800) 234-2044 (888) FAX-6776 gls@greatlakesshorthand.com www.greatlakesshorthand.com
